Title: To George Washington from Gustavus Scott, 6 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 6th Febry 1797
                        
                        
                        In the course of business, a circumstance has occurred, which appears to us of
                            sufficient importance to justify a reference to the executive. Messrs Morris &
                            Nicholson having made payments to an amount sufficient to entitle them to a conveyance of
                            the property sold by them to Mr Law, requested the Commissrs to convey the same to him. Upon
                            a view of the Several Instruments of writing executed by our predecessors, & Morris,
                            Greenleaf and Nicholson; we were of opinion, that Mr Law was not entitled to a Deed, but on
                            condition of building One house for every three Lots, agreeably to a Stipulation in the
                            Contract of the Commissioners with Morris & Greenleaf (Enclosure A) and to a similar
                            stipulation in the agreements of Mr Law with Morris, Greenleaf & Nicholson (B)—Mr Law would not accept of such a Deed, and has obtained
                            opinions of Counsel to justify his refusal. Could we have conceded to those opinions, we
                            certainly should not add to that pressure of business which you are obliged to sustain; but
                            after viewing the Subject in every point of light, and giving it the most mature
                            consideration, we cannot think otherwise than that we have a right to insist on making the
                            erection of those buildings a condition in the Deed; in fact, we see no other means left, to
                            Secure that desireable event—We transmit to you all the writings in the case, and expect,
                            that with the advice of counsel, you will determine, as well the legality of our opinion, as
                            the expediency or inexpediency of carrying it strictly, into effect, should it be thought
                            well founded in point of Law.
                        
                        
                        
                        By an article of agreement, dated 24th Decr 1793, Robt Morris and James
                            Greenleaf purchased of the Commissioners Six thousand Lots in the City of Washington, for
                            which, they agreed to pay £30 Maryland currency, per Lot; at seven equal annual payments,
                            without Interest; the first payment to be made on the first day of May next ensuing the date
                            of the Said article; and to build and erect Yearly on some part of the said Lots, twenty brick houses, of the dimensions in the Said article described, and
                            that neither the Said Robert Morris and James Greenleaf or their heirs, would sell or contract for the Sale of any of the said Lots, before the first
                            day of January 1796, but upon the express condition, that one such house as above described
                            should be built, and erected on every third Lot, at the least, within four years after such
                            Sale or contract for Sale—Among various other clauses and provisions, in the Said article
                            contained, it is declared, that the Covenants and agreements on
                            the part of the Said Robert Morris and James Greenleaf, and the true and full performance of
                            them, are the terms and conditions of the sale of the Said 6000 Lots—Upon the 24th April
                            1794, the Commissrs executed the agreement C, and 4th May thereafter, Morris, Greenleaf and
                            Nicholson executed the Bond D—Had the original agreement remained without alteration; it is
                            evident that Morris & Greenleaf could not have obtained a title to any one of the
                            Six thousand Lots, till the price of the whole should be paid, One hundred and forty houses
                            built, and obligations taken for the erection of one house for every three Lots, which they
                            might Sell previous to 1796—Equally clear we take it to be, that a purchaser under them,
                            previous to 1796, could never be entitled to an unconditional conveyance, without first
                            building, agreeably to Morris & Greenleaf’s Contract, unless some particular
                            circumstance should relieve such purchaser from the obligation to build; if he has given an
                            obligation to build, it became an express Contract on his part, though nominally with Morris
                            & Greenleaf, yet, in effect, for the use of the public, he consequently could not
                            demand a compliance on the part of the public, while he failed to fulfil his own part: if,
                            on the other hand, Morris & Greenleaf sold, without taking an obligation to build,
                                the covenants and agreements on their part, would be broken;
                            they would not, themselves be entitled to a conveyance, and of course, could not confer that
                            right on another—We have then to consider, how far the case is altered by the agreement of
                            April and the Bond of May 1794, above alluded to: We conceive this transaction amounts to
                            no more than this; that instead of vesting the Titles of the whole number of Lots Sold, on the
                            full completion of the agreement on the part of Morris & Greenleaf, by the payment
                            of the whole money the erection of 140 houses, and the stipulating with purchasers for the
                            erection of one house for every three Lots, purchased, or contracted for prior to January
                            1796, partial conveyances should be made, in consequence of partial payments, and that the
                            Bond of Morris, Greenleaf and Nicholson should be considered as a payment for One thousand
                            Lots, and accepted, as a security for the erection of One hundred and forty houses, in lieu
                            of their actual erection; but it provided no security for the erection of houses, by
                            purchasers, except that of inserting it as a condition in the Deed. The responsibility of
                            Morris, Greenleaf & Nicholson is indeed mentioned, as an alternative, and it is
                            contended by Mr Law, that the option lies with them—It appears to us a very extraordinary
                            construction; that in a case of such magnitude, men should be the judges of their own
                            responsibility; indeed the impropriety of such construction cannot be more clearly exposed,
                            than by considering the circumstances which occur in the present case, the situation in
                            which those gentlemen were, at the time of the Contract, and that in which they now are.
                            But, to do away all doubt, if doubts could arise, Morris, Greenleaf & Nicholson
                            never rendered themselves responsible for the buidings to be erected by purchasers: their
                            Bond relates, only, to the 140 houses to be erected under their own Contract; why their
                            responsibility, with respect to buildings by purchasers is mentioned, we know not, the
                            inaccuracy of the writing best accounts for it—We are now called upon to grant an
                            unconditional Deed, in a case, where we have above shown, a purchaser could not be entitled
                            to it under the original Contract; and without the security contemplated by the second
                            Contract—It was not the President’s intention (enclosure E) that the hold, which retaining the legal title to the property afforded, should be
                            abandoned, without unquestionable security for the completion of the Contract, neither is it
                            to be presumed that the Commissioners acted on different principles—Shall, then, the right
                            of the public, to enforce the execution of the building contracts of purchasers (a principal
                            consideration in the Sale to Morris & Greenleaf) to be done away by a forced
                            construction? It is also contended, that Morris & Greenleaf, being permitted to
                            dispose of any of their Lots, at their will, gives a right to dispose of them, in what
                            manner they please; of course, to transfer them, in fee-Simple, free from all conditions—If
                            that is a just construction, what need was there of further provisions in the agreement?
                            this was all that could be granted, all they could ask; but we understand this clause
                            differently, we consider it merely as a general declaration, that their right to sell should
                            extend to all their City Lots, without restriction—But the terms on which the Commissioners
                            are to convey to purchasers, are explained in the subsequent part of that agreement.
                        
                        
                        Mr Law states, that he has Morris, Greenleaf & Nicholson’s Bond for
                            making to him an indefeasible estate, in fee-Simple, in the property purchased of them and
                            thence infers, that he is not bound to accept a title on any other terms—It does not belong
                            to us to pass opinions with respect to the transactions of those gentlemen, so far as they
                            only are concerned, but we consider it as a very clear point, that Morris &
                            Greenleaf having sold or contracted for the Sale of Lots, prior to January 1796, on the
                            express condition: that the purchaser should erect the buildings required by their contract
                            with the Commissioners, of December 1793, although they may have inserted in their contract
                            with the purchaser, covenants with which they cannot comply, and thereby Subjected themselves
                            to damages; at his instance, yet, the right of the public to the erection of the buildings,
                            remains umimpaired—Mr Law alledges, that the four Years within which he is to erect the
                            Stipulated buildings, ought to be computed from the time he may receive an unconditional
                            fee-Simple estate, in the property—and not from the date of his Contract—On this point, it
                            is observable, that by the Bond of Morris, Greenleaf & Nicholson to Mr Law, the
                            conveyance was to be made within ninety days from the date, vizt 3rd Decr 1794, and that Mr
                            Law, after the expiration, of ninety days—vizt 10th March 1795, agreed to take a Mortgage
                            (which he yet holds) for securing the Title to him, at some future period; that title he may
                            have whenever those buildings are erected: what ground, then, does this transaction afford
                            for procrastination? We are sensible that a strict adherence to the agreement of April 1794
                            with respect to buildings, would be attended with inconveniencies Similar to those early
                            foreseen with respect to the original Contract, with Morris & Greenleaf, the whole
                            property depending on the erection of the whole number of buildings; We therefore intimated
                            to Mr Law, that we would agree to convey three Lots for every house which he should erect;
                            we also consented to compute the four Years, in which, the buildings were to be erected,
                            from the present time. Indeed, we would chearfully agree to any
                            arangements for the ease and accommodation of Mr Law, consistent with that security for the
                            accomplishment of the main object, which the present State of things affords—those above
                            stated, alone, have occurred to us, Mr Law does not approve of them, neither has he proposed
                            any other—We consider private buildings of equal importance with the public; we therefore
                            cannot consent to a measure, which, we conceive, will do away every obligation on purchasers
                            to erect them—The papers enclosed, contain all the evidence in the case, and we submit the
                            result to your determination. We are, Sir &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    